               Case 3:20-cv-01357-JSC Document 56 Filed 02/22/21 Page 1 of 3




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13    DACARI SPIERS,                                    Case No. 20-CV-01357-JSC

14           Plaintiffs,                                STIPULATION TO EXTEND FACT
                                                        DISCOVERY CUTOFF DATE
15           vs.

16    CITY AND COUNTY OF SAN
      FRANCISCO; AND DOES 1-50
17    INDIVIDUALLY AND IN OFFICIAL
      CAPACITIES AS POLICE OFFICERS FOR
18    THE CITY AND COUNTY OF SAN
      FRANCISCO, INCLUSIVE,
19
             Defendants.
20

21

22

23          WHEREAS Plaintiff DACARI SPIERS (“Plaintiff”) and Defendant CITY AND COUNTY OF

24   SAN FRANCISCO (“Defendant”), through their respective counsel have met and conferred;

25          WHEREAS, the parties need additional time to complete discovery, including production of

26   records pertaining to twenty-four (24) San Francisco Police Department Officers, production of a

27   District Attorney’s Office file, production of audio recordings of witness interviews, production of

28
      STIPULATION TO EXTEND FACT DISCOVERY                1                          n:\lit\li2021\200798\01515210.docx
      CUTOFF DATE ; CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 56 Filed 02/22/21 Page 2 of 3




 1   Body Worn Camera footage, production of photos, conducting depositions, and resolving discovery

 2   related disputes;

 3           WHEREAS, on December 14, 2020, the District Attorney’s Office filed criminal charges

 4   against San Francisco Department Police Officer Terrance Stangel;

 5           WHEREAS, on December 17, 2020, Defendant filed a motion to vacate the trial date and stay

 6   the civil proceeding;

 7           WHEREAS, the Court’s Pretrial Scheduling Order (ECF No. 19) sets January 11, 2021 as the

 8   fact discovery cutoff date;

 9           WHEREAS. the hearing on the motion to vacate trial date and stay the civil proceeding is set

10   for January 21, 2021, past the January 11, 2021 fact discovery cutoff date;

11           WHEREAS, on December 22, 2020, the parties filed a stipulation to extend fact discovery

12   cutoff dates (ECF No. 40), from January 11, 2021 to February 22, 2021, which the Court granted on

13   December 23, 2020 (ECF No. 42).

14           WHEREAS, the parties need additional time to complete discovery following the Court’s

15   Orders on Defendants’ Motion to Vacate and Stay the Proceedings (ECF No. 54), and Plaintiff’s

16   Motion to Challenge Confidentiality (ECF No. 55).

17           WHEREAS, lead counsel for Defendants, Raymond R. Rollan, has been assigned to serve as

18   co-counsel in Maurice Caldwell v. City and County of San Francisco, Case No. 12-cv-1892 DMR, set

19   for jury trial in the Northern District on April 15, 2021. Due to COVID-19’s impact on the Court’s

20   operations, the trial date remains fluid pending availability of a court room. The parties in the Caldwell

21   case anticipate the trial to last at least six weeks;

22           WHEREAS, the parties met and conferred regarding the above and agree that a five-month

23   continuance of the fact discovery cutoff date is necessary to allow the parties to dutifully and

24   thoroughly meet fact discovery deadlines. The parties also agree that this request is reasonable given

25   that the trial date has been vacated pending the resolution of Officer Stangel’s parallel criminal

26   proceeding;

27           THEREFORE, THE PARTIES HEREBY STIPULATE AND REQUEST, by and through their

28   attorneys of record, that the fact discovery cutoff date be continued from February 22, 2021 to July 23,
      STIPULATION TO EXTEND FACT DISCOVERY                   2                        n:\lit\li2021\200798\01515210.docx
      CUTOFF DATE ; CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 56 Filed 02/22/21 Page 3 of 3




 1   2021, and that all other dates in the Pretrial Scheduling Order (ECF No. 19) be vacated, pending the

 2   resolution of the parallel criminal proceeding and setting a new trial date in this matter, consistent with

 3   the Court’s Order Vacating Trial Date and Staying Case in Part (ECF No. 54).

 4          Stipulated by Defendant CITY AND COUNTY OF SAN FRANCISCO.
 5

 6   Dated: February 22, 2021
                                                   DENNIS J. HERRERA
 7                                                 City Attorney
 8                                                 MEREDITH B. OSBORN
                                                   Chief Trial Deputy
 9                                                 RAYMOND R. ROLLAN
                                                   Deputy City Attorney
10

11                                             By: /s/ Raymond R. Rollan
                                                  RAYMOND R. ROLLAN
12
                                                   Attorneys for Defendant
13                                                 CITY AND COUNTY OF SAN FRANCISCO
14
            Stipulated by Plaintiff DACARI SPIERS.
15
     Dated: February 22, 2021
16
                                                   J. Davis Law Firm, PLLC
17

18                                             By: /s/ Jamir Davis
                                                  JAMIR DAVIS
19
                                                   Attorneys for Plaintiff
20                                                 DACARI SPIERS
21
     Dated: February 22, 2021
22

23                                                 SEVILLE BRIGGS, LLP

24
                                               By: /s/ Michael Seville
25                                                MICHAEL R. SEVILLE
                                                  CURTIS L. BRIGGS
26
                                                   Attorneys for Plaintiff
27                                                 DACARI SPIERS

28
      STIPULATION TO EXTEND FACT DISCOVERY                 3                           n:\lit\li2021\200798\01515210.docx
      CUTOFF DATE ; CASE NO. 20-CV-01357-JSC
